MEMORANDUM **
Jorge Moreno Anguiano, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals decision affirming the immigration judge’s denial of petitioner’s application for cancellation of removal.
We lack jurisdiction to consider petitioner’s challenge to the IJ’s extreme hardship determination because it is a nonreviewable discretionary determination. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003) (citing 8 U.S.C. § 1252(a)(2)(B)).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.